     Case 1:21-mj-00110-RMM Document 6 Filed 02/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                  *

       vs.                                                *      Case No.: 21-mj-00110 RMM

JORGE A. RILEY                                            *

       Defendant                                          *

************************************************

                                  ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       Enter my appearance as counsel in this case for Jorge A. Riley (defendant).

       I certify that I am admitted to practice in this court.


                                                    /s/
February 3, 2021
                                               Michael E. Lawlor
                                               Brennan, McKenna & Lawlor, Chtd.
                                               Bar Number 5883
                                               6305 Ivy Lane, Suite 700
                                               Greenbelt, Maryland 20770
                                               301-474-0044 (telephone number)
                                               301-474-5730 (facsimile number)
                                               mlawlor@verizon.net
